PER CURIAM.
This is an appeal from an Order on Respondent’s/Wife Verified Emergency Ex-Parte Injunction to Prevent Dissipation of Assets which grants a temporary injunction preventing disbursement of appellant’s vested pension funds. We reverse.
Rule 1.610(a) of the Florida Rules of Civil Procedure authorizes the issuance of a temporary injunction if the movant makes certain specific allegations. The only allegation that was made here was that the wife was “afraid that unless Petitioner/Husband is enjoined from doing so he will take, secrete, and dispose the marital assets from the pension plan.” This is woefully inadequate to support an injunction under the rule. Additionally, there has been no compliance with rule 1.610(b)’s requirement that “[n]o temporary injunction shall be entered unless a bond is given by the movant in an amount the court deems proper, conditioned for the payment of costs and damages sustained ... if the adverse party is wrongfully enjoined.” See Davis v. Davis, 736 So.2d 123 (Fla. 4th DCA 1999). Because the provisions of the applicable rule were not complied with in this case, the injunction should not have been entered.
Reversed and remanded.